IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


NELLIE M. NORMAN,                  : No. 386 EAL 2014
                                   :
                 Petitioner        :
                                   : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court
           v.                      :
                                   :
                                   :
HOSPITAL OF THE UNIVERSITY OF      :
PENNSYLVANIA, AND JENNIFER         :
TOBEY, M.D., AND BRIAN CZERNIECKI, :
M.D.,                              :
                                   :
                 Respondents       :


                                    ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.